DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on July 19, 2022.
Claims 1 – 20 are pending.
Claims 1 – 6, 8 – 14, and 16 – 20 are amended.
Claims 1 – 20 are rejected.
Response to Arguments
Applicant’s arguments filed on 7/19/2022 have been fully considered and are persuasive in regard to the rejection of claims 1 – 7, 9  - 15, and 17 - 20 under 35 U.S.C. 102 and claims 8 and 16 under 35 U.S.C. 103, therein said rejections from the prior office action is withdrawn.  However, applicant’s amendments precipitated a new search and consideration of the amended claims and new grounds of rejection were found for claims 1 – 20 under 35 U.S.C. 103.  he examiner here now responds to each argument.  Underlined text represents amendments to the claims made subsequent to the prior office action.
In regard to claims 1 – 7, 9  - 15, and 17 - 20 the applicant argues that the prior art Mehring fails to explicitly teach, suggest, disclose or anticipate:
A) “correlate the received sensor data with business data from a data store based on a common attribute between the received sensor data and the business data:
dynamically identify a party of the multi-party transactional process that is in possession of the object based on-the received sensor data and the correlated business data,
 
generate a data block comprising the paired with an identifier of the party that is in possession of the object” ( as recited in claim 1 and substantially replicated in claims 9 and 17)
The applicant states:
“ . . .  Mehring fails to anticipate or render obvious the features of amended Claim 1,
because Mehring fails to describe or suggest, “correlate the received sensor data with business data from a data store based on a common attribute between the received sensor data and the business data; dynamically identify a party of the multi-party transactional process that is in possession of the object based on the received sensor data and the correlated business data, generate a data block comprising the time-series measurements of the object paired with an identifier of the party that is in possession of the object.”

As noted above, one of the benefits of the blockchain system described in the present
application is that the blockchain has access to external data stores (such as data stores of each party to the supply chain). Thus, the blockchain can correlate the sensor data obtained from the sensors on the supply chain with business data (sales order data, etc.) stored in the local data store of the party. This enables the blockchain network to identify context and pair it with the sensor data when it is added to the blockchain ledger.

Meanwhile, Mehring describes steps of a process have sensor data captured and that such sensor data is then stored on a blockchain ledger. However, additional context is not identified or added to the sensor data in Mehring. That is, Mehring does not describe the blockchain having access to business data of the parties in the supply chain, nor does Mehring describe correlating sensor data to business data via a blockchain, let alone, for the purpose of creating context for sensor data received by the blockchain. Instead, Mehring describes storing sensor data on the blockchain ledger at paragraphs [0019]-[0021].

Mehring also mentions that the blockchain (or digital ledger} may store these critical
values, or representative summaries of the values, at specific processing steps or transaction points i.e. product shipping or receiving}, along with product ownership, location and other traceability information. However, “ownership” of a product is not possession of the product within a supply chain. Rather, third parties (distributor, transporter, shipper, etc.} are in possession of the product. In other words, Mehring is missing the contest. . . . .” (Applicant’s remarks pages 8 – 9).



A) In response to the applicant’s argument:
The applicant amended independent claims 1, 9, and 17 to require a correlation between the received sensor data with business data from a data store based on a common attribute between the received sensor data and the business data, and for the data block to comprise information of the party in possession of the object.  The additional requirements required by the applicant’s amendments change the scope of the claims and are not explicitly taught by prior art reference Mehring.  Therein, the applicant’s argument is persuasive and the rejections under 35 U.S.C. 102 over Mehring are withdrawn.    However, the applicant’s amendment required a new search and consideration to be performed, which resulted in introducing a new ground of rejection under 35 USC 103 as the amended claims being un-patentable over Mehring et al. (U.S. 2018/0336515 A1; herein referred to as Mehring) in view of Huang et al. (U.S. 2017/0083583 A1; herein referred to as Huang) in further view of Dasari et al. (U.S. 2020/0051011 A1; herein referred to as Dasari).  The new prior art references Huang and Dasari are analogous art that when combined with Mehring teaches the ordered  combination of the limitation of the claims.  The applicant is directed the claim rejections listed below.
B) “wherein the processor is configured to correlate the received sensor data and  the business data from the data store on one or more of time and location within the received sensor data and the business data.  (as recited in claim 4 and substantially replicated in claims 12 and 20)
The applicant states:
“ . . . As noted above with respect to Claim 1, Mehring fails to describe a process of correlating sensor data received from a supply chain, with business data stored in a data store to provide context. Moreover, because Mehring fails to describe such a correlation process, it necessarily follows that Mehring cannot perform such a correlation process based on one or more of time and location within the received data and the business data. . . .” (Applicant’s remarks page 9)

B) In response to applicant’s argument:
The affected dependent claims rare amended to require correlation of sensor data and business data, similar to the amended limitations of the independent claims.  After a new search and consideration it was determined that a new ground of rejection under 35 USC 103 can be applied as the amended claims being un-patentable over Mehring et al. (U.S. 2018/0336515 A1; herein referred to as Mehring) in view of Huang et al. (U.S. 2017/0083583 A1; herein referred to as Huang) in further view of Dasari et al. (U.S. 2020/0051011 A1; herein referred to as Dasari).
Therein, as a result of the further search and consideration necessitated by the applicant’s amendments to claims 1 – 6, 8 – 14, and 16 – 20, new grounds of rejection were found, and 
Claims 1 – 7, 9 – 15, and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehring et al. (U.S. 2018/0336515 A1; herein referred to as Mehring) in view of Huang et al. (U.S. 2017/0083583 A1; herein referred to as Huang) in further view of Dasari et al. (U.S. 2020/0051011 A1; herein referred to as Dasari); and 
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mehring et al. (U.S. 2018/0336515 A1; herein referred to as Mehring) in view of Huang et al. (U.S. 2017/0083583 A1; herein referred to as Huang) in further view of Dasari et al. (U.S. 2020/0051011 A1; herein referred to as Dasari) as applied to claims 1 – 7, 9 – 15, and 17 – 20 in further view of Mercuri et al. (U.S. 2019/0013948 A1; herein referred to as Mercuri).
The applicant is directed to the respective rejections described below.
The examiner recommends that the applicant review the specification for disclosure that if integrated into the independent claims would distinguish the amended claims from the cited prior art.  The applicant is invited to contact the examiner for an interview to discuss how to move the prosecution forward.

 

35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1 – 20 are directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for processing transactions involved for supply chain management when using a computerized system to  receive sensor data of an object that is in a multi-party transactional process, and identifying  dynamic context of the object based on a current position of the object within the multi-party transactional process so that a data block is generated comprising the received sensor data of the object and the identified dynamic context of the object, so that the data block is stored  within a blockchain on a distributed ledger.  The ordered combination of the claim language provides a specific improvement for managing multi-party transaction flows and the corresponding data associated therewith.  Therefore, the claimed invention recites patent eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 7, 9 – 15, and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehring et al. (U.S. 2018/0336515 A1; herein referred to as Mehring) in view of Huang et al. (U.S. 2017/0083583 A1; herein referred to as Huang) in further view of Dasari et al. (U.S. 2020/0051011 A1; herein referred to as Dasari).
In regard to claim 1Mehring teaches a computing system comprising (see ¶ [0006] “ . . . A computer-implemented method, according to one embodiment, includes receiving, over a network, one or more sensor-recorded data elements related to information selected from the group consisting of: product identification, condition associated with a consumer product at a particular time and/or place, location associated with the consumer product at the particular time and/or place, and current state associated with a consumer product at a particular time and/or place. The received data elements are used to create or update an entry for the payload of a transaction in a blockchain. The entry is sent for recording as a transaction in a specified blockchain ledger. . . “ see ¶ [0008] “ . . . FIG. 1 is a system diagram of an RFID system according to one embodiment . . .”):
a network interface configured to receive sensor data (see ¶ [0030] “ . . . Data elements corresponding to the process parameters and/or shipping conditions may be received from and/or derived from a sensor on a wireless device/tag associated with the product and ideally coupled to said product during processing and/or shipment of the product. The wireless device may be any type of device capable of sending a sensor reading over a wireless link. For simplicity, much of the present description is described in terms of a sensor tag. This has been done by way of example only, and any type of wireless device, including those with integrated and/or external sensors may be used in various approaches and embodiments . . .”) comprising time-series measurements captured (see ¶ [0031] “ . . . The coupling of the wireless device may be direct, e.g., as sensor the device/tag is adhered to the product, or indirect, e.g., the sensor tag is coupled to a pallet, container, vehicle, etc. holding the product. For example, device/sensor reading may be taken by a sensor according to predefined criteria, e.g., periodically (at regular time interval), upon occurrence of some stimulus such as a change in custody, at specific process points, etc., or based on the current product location (e.g., geofencing), or a change in one of the product parameters, etc. The tag may store the readings for later retrieval by a reader device or access point, which in turn may upload the readings to a server for generation of a transaction for the entity's or product's blockchain. Preferably, the device/tag is authenticated using known authentication techniques, thereby ensuring the authenticity of the information so derived, and the data on the tag is encrypted and secured, such that it is resistant to tampering when transferring the data to the transaction  . . .”) of an object (e.g. product) (see ¶ [0032] “ . . . Attributes and/or parameters associated with the product may be gathered and/or derived from data elements utilizing a sensor network. According to one approach, sensor network devices (e.g., Radio Frequency Identification (RFID) sensors, Bluetooth sensors, Wi-Fi sensors, cellular sensors, etc.) may be used to collect data pertaining to the condition of the product. Moreover, in other approaches, sensor network devices may be used to continuously collect environmental data pertaining to the product . . .”)  that is in a multi-party transactional process (see ¶ [0017] “ . . . one or more data elements stored in a transaction in the blockchain may correspond to completion of one or more process steps in a production process of the product. A blockchain may also be used as a secure ledger whose content can be used to authenticate the source of the product by validating the specific location or component sources, and/or validate a transaction between two parties, . . “); and
a processor configured to dynamically identify (see  ¶ ¶ [0020-0021] “ . . . A process step may be any step performed while in production or preparing the product for shipment. Examples of processing steps include temperature adjustment, e.g., cooling; grading; washing; sorting; trimming; mixing; packaging; storing; etc. An identifier of the entity performing the processing step, conditions associated with positive or negative completion of the processing step, timestamps denoting when, including the start and completion times, the processing step was performed, etc. may be stored in the blockchain.  The parameters, e.g., data elements, associated with a processing step may be any measurable or recordable parameter associated with the particular process step, or a summary or derivative result based on an afore mentioned parameter, any or all of which may be stored as part of a transaction within one or more transactions (blocks) in the blockchain. The parameters may include any attributes of the product and/or its environment during the process step, or any combination or calculation combining the product attributes, environment, and/or product parameters. For instance, one or more data elements may correspond to a process parameter in a production process related to the effectiveness of the process step on the product. . . “),a party of the multi-party transactional process (see  ¶ [0045] “ . . . Results of the analysis may be used to generate a transaction (block) for the blockchain having the results and/or other information based on the results. The results may also be stored, sent to a party associated with the product (e.g., grower, vendor, transporter, etc.), etc. . . .”);  
generate a data block comprising the time-series measurements (see ¶ [0046]” . . . Multiple images of the product taken along the supply chain may be assessed, and compared to determine relative changes in the product as it traverses the supply chain. Results of the comparison may be used to create a transaction (block) for the blockchain transactions having information indicative of and/or derived from such comparison. The product may travel with the objective reference. However, where copies of the objective references are used at the various points of the supply chain, where such copies are identical, an accurate comparison of the same product at different times can be made. For example, the relative change in characteristics of the product from one point to another along the supply chain can be accurately determined . . .”) of the object (see ¶ [0019]” . . .  Sensor-recorded data elements related to each process step, process parameter, shipping condition, and/or storage condition, and/or equivalently information derived from such data elements, can be entered in a blockchain for the product, e.g., in an entry for the payload of a transaction in a blockchain, which becomes part of a block, reflecting an additional transaction in the digital ledger or chain of the product history. This provides an authenticated, immutable and referenceable record of the processing steps, and/or processing parameters and/or shipment conditions. The use of a blockchain enhances normal communication of these facts, by providing a robust and peer-to-peer communication platform, data store redundancy, encryption, and a secure hash of the contents of these production steps that are directly attributable to the product. The information from these steps become part of the blockchain, and therefore part of the recorded and shared product history. . . .”); and 
store the data block within a blockchain on a distributed ledger  (see ¶ [0018]” . . . Any known digital ledger or blockchain model may be used, in various embodiments. In general, a digital ledger or blockchain is a peer to peer interconnected distributed database, or ledger, that maintains a continuously growing list of records, called transactions (also referred to herein as blocks), secured from tampering and revision. Each transaction preferably contains a payload having relevant information, such as a timestamp and a link to a previous transaction and is encrypted resulting in a unique hashcode. By design, blockchains are inherently resistant to modification of the data entered therein through their peer replicated transaction data, in that once a transaction is recorded and populated in multiple independent blocks, the data transaction recorded cannot be altered retroactively, as alteration of one entry would lead to easily detectable inconsistencies. Through the use of a peer-to-peer network and a distributed timestamping server, a blockchain database may be managed autonomously . . . “).
Mehring fails to explicitly teach correlate the received sensor data with business data from a data store based on a common attribute between the received sensor data and the business data; that is in possession of the object based on the received sensor data and the correlated business data; paired with an identifier of the party that is in possession of the object.  However Huang teaches correlate the received sensor data with business data from a data store based on a common attribute (e.g. factors affecting a particular event)  between the received sensor data and the business data (see ¶ [0019]” . . . Referring to FIG. 1, a system 100 for analyzing data is shown. The system 100 is for analyzing megadata and performing data sensor mining to find out major factors affecting a particular event. For example, in the wafer manufacturing process, the conformity rate is affected by many factors. In order to find out the major factors affecting the conformity rate, a number of sensors, such as temperature sensors or pressure sensors, are disposed on the apparatus. Major factors affecting the conformity rate can be obtained through data sensor mining and used as a basis for the settings of the apparatus. Similarly, in other application fields, the 100 for analyzing data can perform data sensor mining on students' various data to obtain major factors affecting their marks in mathematics. Or, when the revenue from e-commerce increases dramatically, data sensor mining can be performed on various business data to find out major factors; based on the received sensor data and the correlated business data (see ¶ ¶ [0021-0022]” . . . The process of data sensor mining performed on a large volume of data by the system 100 is disclosed below with an accompanying flowchart.  Referring to FIG. 2, a flowchart of a method for analyzing data is shown. In an embodiment, the database 110 stores a large volume of data. The user interface 120 is for the user to input a plurality of queries for an event to find out major factors affecting the event. Referring to FIG. 3, a schematic diagram of several items of data is shown. Each item of data records the contents of features N1 to N10. In another embodiment, the data can be denoted in the form of tree chart or radar chart. For example, when one user wants to inquire major factors causing dramatic increase in the revenue of e-commerce, this user can input features such as “Commodity Price” and “Place of Purchase”, and further limit the feature “Commodity Price” at the searching condition “More Than $1000” and limit the feature “Place of Purchase” at the searching condition “Taipei City”. When another user wants to inquire major factors causing dramatic increase in the revenue of e-commerce, this user can input features such as “Weather” and “Print Ads Amount”, and further limit the feature “Weather” at the searching condition “Rainy” and the feature “Print Ads Amount” at the searching condition “More Than $300,000”. The queries can be inputted by the same user or by different users. The queries are stored in the database 110. . . .”);
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for analyzing data collected from sensors for an event stored in a database and correlated with other features such as business data, as taught by Huang into a system and method  for process and condition monitoring, and to the recording and validation of the results of such monitoring using a blockchain for multi-party transactions, as taught by Mehring.  Such incorporation provides for a correlation of the sensor data with the business data which enables the blockchain to identify context that is associated with the sensor data.
The combination of Mehring and Huang fails to explicitly teach that is in possession of the object and paired with an identifier of the party that is in possession of the object.  However Dasari teaches that is in possession of the object (see ¶ [0069] “ . . . the nodes may check the solution provided as proof-of-work to approve the block. In some embodiments, the nodes may check the transaction against the transaction record in the longest blockchain in the system to verify that the transaction is valid (e.g. party A is in possession of the object to be transferred).  . . “) and paired with an identifier of the party that is in possession of the object (see ¶ [0019] “ . . .  a forecasting method can include generating, via a central computing system executing a first application including a database, a cryptographically verifiable ledger represented by a sequence of data blocks, each data block containing one or more transaction records and each subsequent data block containing a hash value associated with a previous data block and generating, via the first application of the central computing system, a first block in the cryptographically verifiable ledger including information associated with a request for one or more physical objects. The first block includes identification information associated with the physical objects, a destination location, and one or more constraints associated with a request for delivery of the one or more physical objects.  . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for generating a supply chain forecasting system with blockchain controls where the system includes a central computing system communicating with a third party computing system so that the central computing system and third party computing system can initiate, adjust, and fulfill smart contracts associated with the delivery of physical objects using blockchain control, as taught by Dasari, into a system and method for process and condition monitoring, and to the recording and validation of the results of such monitoring using a blockchain for multi-party transactions, where the data is collected from sensors and correlated with other features such as business data and processed into the blockchain, as taught by the combination of Mehring and Huang.  Such incorporation enables the data collected to track possession of the object in the blockchain.
In regard to claim 2, the combination of Mehring, Huang, and Dasari teaches wherein the network interface is configured to receive one or more of temperature, vibration, pressure, and geo-location measurements captured of the object at a current position within the multi-party transactional process  (see Mehring ¶  ¶ [0023 - 0024]” . . . the parameters may include sensor-recorded data elements related to information selected from the group consisting of: product condition associated with a consumer product at a particular time and/or place, location associated with the consumer product at the particular time and/or place, and current state associated with the consumer product at the particular time and/or place. The data elements may include, for example, the raw data recorded by one or more sensors, information derived from such raw data, and combination thereof. A consumer product may be defined as any product that is created or grown, and ultimately sold to and/or used by a consumer (person or entity).  The recorded data elements for fresh produce may include, but are not limited to, any or all of the following: product harvest temperature, harvest time, amount of precipitation in preceding 24 hours, outdoor temperatures in the preceding 24 hours, time until product is cooled to low temperature, low temperature product is cooled to, current product temperature, dwell time of product temperature at specific temperature ranges, estimated remaining shelf life at a specific point in time and/or at a specific process and/or transaction point, moisture content of product, Brix ratio of product or similar product from the same plant/bush/tree at a point in time, color reading, photo spectroscopy reading, hyperspectral reading, reflectivity reading, product weight, product dimensions, and/or other product measurements and/or conditions of the entire product or specific features of the product . . . “ see Mehring ¶ [0027] “ . . . The various attributes that are monitored or assessed may include one or more of humidity, pH levels, temperature, firmness, sunlight, ultraviolet light, atmospheric pressure, chemicals, radioactivity, pathogens, presence of bacteria, presence of viruses, presence of prions, carbon dioxide level, ethylene levels, etc., rates of change for any attribute, or any other data which would be desired and/or apparent to one skilled in the art upon reading the present description . . .”).
In regard to claim 3, the combination of Mehring, Huang, and Dasari teaches wherein the processor is further configured to dynamically identify one or more of a type of material of the object, a vehicle identifier of a current transport, a party identifier, and an order identifier (see Mehring ¶ [0031] “ . . . The coupling of the wireless device may be direct, e.g., as sensor the device/tag is adhered to the product, or indirect, e.g., the sensor tag is coupled to a pallet, container, vehicle, etc. . .” (see Mehring ¶ [0045] “ . . . Results of the analysis may be used to generate a transaction (block) for the blockchain having the results and/or other information based on the results. The results may also be stored, sent to a party associated with the product (e.g., grower, vendor, transporter, etc.), etc. . . “ (see Mehring ¶ [0073] “ . . . When the product arrives, the condition the product arrived in can be ascertained, and is recorded in a transaction (block) as a transaction in the product blockchain, because the product and its environment can be monitored throughout the transit segment through each pallet. Each pallet coming off the truck may be a transaction on its own, or part of a purchase order or shipment . . .” (see Mehring ¶ [0086] “ . . . each RFID device 102 may be associated with a unique identifier. Such identifier is preferably an EPC code. The EPC is a simple, compact identifier that uniquely identifies objects (items, cases, pallets, locations, etc.) in the supply chain. The EPC is built around a basic hierarchical idea that can be used to express a wide variety of different, existing numbering systems, like the EAN.UCC System Keys, UID, VIN, and other numbering systems. Like many current numbering schemes used in commerce, the EPC is divided into numbers that identify the manufacturer and product type. In addition, the EPC uses an extra set of digits, a serial number, to identify unique items. A typical EPC number contains: 
1. Header, which identifies the length, type, structure, version and generation of EPC;
2. Manager Number, which identifies the company or company entity;
3. Object Class, similar to a stock keeping unit or SKU; and
4. Serial Number, which is the specific instance of the Object Class being tagged. Additional fields may also be used as part of the EPC in order to properly encode and decode information from different numbering systems into their native (human-readable) forms. (see Mehring ¶ [0108] “ . . . The Class-3 IC of FIG. 2 can form the core of RFID chips appropriate for many applications such as identification of pallets, cartons, containers, vehicles, or anything where a range of more than 2-3 meters is desired. . .”) based on the received sensor data and the correlated business data of the party obtained from the data store (see Huang ¶ [0035] “ . . . the analysis unit 140 analyzes a correlation between the features and the event according to the searched data. The analysis unit 140 can analyze the correlation between the features and the event according to the searched data to obtain the data sensor of relevant events by using a machine learning method such as adaptive boosting algorithm, least absolute shrinkage and selection operator (LASSO), or stepwise regression . . .”).
The motivation to combine the references is described for the rejection of claim 1 and is incorporated herein.  Additionally, Huang provides the correlation between the sensor data and event data such as can be business oriented data. 
In regard to claim 4, the combination of Mehring, Huang, and Dasari teaches wherein the processor is configured to correlate the received sensor data and the business data from the data store (see Huang ¶ [0019], ¶ ¶ [0021-0022] as described for the rejection of claim 1 and is incorporated herein) based on one or more of time and location (see Huang ¶ [0022]Place of purchase as denoted above) within the received sensor data and the business data (e.g. searching the database)(see Huang ¶  ¶ [0024] Fig. 5 “. . .   an integration schematic diagram of the queries of FIGS. 4A to 4C is shown. The arithmetic unit 130 integrates three queries of FIGS. 4A to 4C to obtain features N1, N2, N3, and N4. The features N1, N2, N3, and N4 are respectively limited at searching conditions R1, R2, R3, and R4. In an embodiment, the queries can be integrated through the union of all features and any feature used in at least one query is selected. In another embodiment, the queries can be integrated through the intersection of all features and any feature used in all queries is selected. Besides, the first query and the second query both contain feature N1, and the searching condition R1 of the feature N1 can be a union of searching conditions Ra1 and Rb1. In another embodiment, the searching condition R1 of the feature N1 can be an intersection of the searching conditions Ra1 and Rb1. In an embodiment indicated in FIG. 5, the features N1, N2, N3 and N4 are integrated as a union thereof, and the searching conditions R1, R2, R3 and R4 are integrated as a union thereof. A plurality of items of searched data are obtained from the database 120 according to the searching conditions R1, R2, R3 and R4 of the features N1, N2, N3 and N4 respectively.. . “).
 The motivation to combine the references is described for the rejection of claim 1 and is incorporated herein.  Additionally, Huang provides a searching algorithm to search the correlated data.
In regard to claim 5, the combination of Mehring, Huang, and Dasari teaches wherein the processor is configured to dynamically identify a change in possession of the object from one party to another party in the multi-party transactional process  (see Mehring ¶ [0062] “ . . .  When the product enters the yard, it comes under the processing plant's ownership, and this change in ownership may be a transaction, resulting in another transaction added to the blockchain. Then when the product comes into the pre-cooler, that may be considered another process step, so an access point may be positioned at the pre-cooler equipment to determine when the product came into the cooler and when it came out, along with temperature data such as temperature transition data. . . “) based on the received sensor data and the correlated business data of the party obtained from the data store (see Huang ¶ [0035] “ . . . the analysis unit 140 analyzes a correlation between the features and the event according to the searched data. The analysis unit 140 can analyze the correlation between the features and the event according to the searched data to obtain the data sensor of relevant events by using a machine learning method such as adaptive boosting algorithm, least absolute shrinkage and selection operator (LASSO), or stepwise regression . . .”).
The motivation to combine the references is described for the rejection of claim 1 and is incorporated herein.  Additionally, Huang provides the correlation between the sensor data and event data such as can be business oriented data. 
In regard to claim 6, the combination of Mehring, Huang, and Dasari teaches wherein the object comprises a temperature- controlled object, the sensor data comprise temperature data, and the processor is configured to determine whether a current temperature at the current position of the object satisfies a predetermined temperature constraint  (see Mehring ¶ [0048] “ . . . Compliance with process specifications and requirements may be validated by assessing one or more transactions in the blockchain. An example of the use of an approach to capture information useful for process compliance validation with blockchain as an auditable data store is in the processing of fresh produce. This example should not limit the scope of this invention, as anything that is processed as part of a product production process may benefit from this approach. For fresh produce, key product conditions and processing parameters directly influence the remaining shelf life, or freshness, and the food safety of the product, and therefore impact the value of the product shipped. Ensuring the key product conditions, processing steps and parameters are compliant with the represented product is essential to validating the value of the shipped product. For instance, the shelf life of a strawberry is impacted by the temperature of the strawberry at the time of harvest, the time it takes to cool the strawberry to 34° F., and the confirmation of the processing step that resulted in the strawberry being cooled to 34° F., and validation that the 34° F. temperature was maintained through delivery to the customer. . . “) based on the received sensor data and the correlated business data of the party obtained from the data store (see Huang ¶ [0035] “ . . . the analysis unit 140 analyzes a correlation between the features and the event according to the searched data. The analysis unit 140 can analyze the correlation between the features and the event according to the searched data to obtain the data sensor of relevant events by using a machine learning method such as adaptive boosting algorithm, least absolute shrinkage and selection operator (LASSO), or stepwise regression . . .”).
The motivation to combine the references is described for the rejection of claim 1 and is incorporated herein.  Additionally, Huang provides the correlation between the sensor data and event data such as can be business oriented data. 
In regard to claim 7, the combination of Mehring, Huang, and Dasari teaches wherein the processor is further configured to determine that the dynamically identified context of the object violates a pre-established constraint of the multi-party transactional process (see Mehring ¶¶ [0071-0072] “ . . . Continuing with the foregoing example, an access point may be located at the shipping dock, and when each pallet gets loaded, the pallets can be identified and counted. The summary code can be checked, thereby validating that the product has been correctly routed, and a transaction record can be created and a transaction (block) added to the blockchain with information about the loading. Using such information, one can determine that the product was loaded at the correct freshness, and that, based on the expected transit time, the recipient will receive the product with the recipient's specified remaining freshness. The recipient may have its owns days of distribution and sell-through time, and how much time they want for the consumer. A determination can be made at the loading dock that the product has met that criteria.  By identifying the product at the entry to the shipping phase, and its estimated shelf life, the recipient is given remote visibility of the product. Moreover, the quantity of products coming to the recipient can be validated, e.g., by the count of pallets that went on the truck. Each one has the tag and each one is authenticated. Also, by entering a transaction for each pallet, the conditions of each pallet can be assessed. For example, assume 26 pallets are to be shipped. During loading, 22 pallets had the right freshness but say there were not enough additional pallets with the right freshness. Evaluation of the data by a blockchain smart contract would expose any attempt to try to add 4 remaining pallets with product that doesn't meet the proper criteria, potentially notifying the different parties as to the exception. It follows that the party responsible for loading the four deficient pallets would be accountable, rather than the trucker. The person who was responsible for that decision may also be ascertained. While previously a retailer would have had to wait until the products arrived to ascertain their condition, using various embodiments of the present invention, the retailer has visibility of the state of the products at the start of shipping. If the retailer chooses to accept the four deficient pallets anyway, the retailer, knowing the pallets have inferior product, can take an alternate action, such as giving those products special handling, requesting a discount, etc. well before the truck arrives . . .”), and transmit an alert to one or more parties of the multi-party transactional process indicating that the pre-established constraint has been violated (see Mehring ¶ [0039] “ . . .  when the device/tag associated with the product is detected at a waypoint (e.g., a physical location or a specific instance of processing equipment), this event causes a transaction to be generated in response to such detection. Crossing the waypoint, which may correspond to completion of a process step, results in a notification the tag was detected at the waypoint being received by the computer system, which in turn generates an event or transaction in response to the notification. This in turn may initiate creation of a transaction (block) to be added to the blockchain . . .” (see Mehring ¶ [0053] “ . . . where the blockchain provides a trusted ledger, it may enable automatic acceptance, or other decision making based on product condition, of the product based on the information in the blocks meeting predefined criteria. . . “).
In regard to claim 9, Mehring teaches a method comprising (see ¶ [0006], ¶ [0008] as described for the rejection of claim 1 and is incorporated herein):
receiving sensor data  (see ¶ [0030] as described for the rejection of claim 1 and is incorporated herein) comprising time-series measurements captured (see ¶ [0031] as described for the rejection of claim 1 and is incorporated herein) of an object (e.g. product) (see ¶ [0032] as described for the rejection of claim 1 and is incorporated herein) that is in a multi-party transactional process (see ¶ [0017] ] as described for the rejection of claim 1 and is incorporated herein); dynamically identifying (see  ¶ ¶ [0020-0021] as described for the rejection of claim 1 and is incorporated herein) a party of the multi-party transactional process (see  ¶ [0045] as described for the rejection of claim 1 and is incorporated herein);
generating a data block comprising the time-series measurements (see ¶ [0046] as described for the rejection of claim 1 and is incorporated herein) of the object (see ¶ [0019] as described for the rejection of claim 1 and is incorporated herein); and 
store the data block within a blockchain on a distributed ledger  (see ¶ [0018] as described for the rejection of claim 1 and is incorporated herein).
Mehring fails to explicitly teach correlating the received sensor data with business data from a data store based on a common attribute between the received sensor data and the business data; that is in possession of the object based on the received sensor data and the correlated business data; paired with an identifier of the party that is in possession of the object.  However Huang teaches correlating the received sensor data with business data from a data store based on a common attribute (e.g. factors affecting a particular event)  between the received sensor data and the business data (see ¶ [0019] as described for the rejection of claim 1 and is incorporated herein) based on the received sensor data and the correlated business data (see ¶ ¶ [0021-0022] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Huang with Mehring is described for the rejection of claim 1 and is incorporated herein.
The combination of Mehring and Huang fails to explicitly teach that is in possession of the object and paired with an identifier of the party that is in possession of the object.  However Dasari teaches that is in possession of the object (see ¶ [0069] as described for the rejection of claim 1 and is incorporated herein) and paired with an identifier of the party that is in possession of the object (see ¶ [0019] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Dasari with the combination of Mehring and Huang is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 10, the combination of Mehring, Huang, and Dasari teaches wherein the receiving the sensor data comprises receiving one or more of temperature, vibration, pressure, and geo-location measurement captured of the object at the current position within the multi-party transactional process  (see Mehring ¶  ¶ [0023 - 0024], ¶ [0027] as described for the rejection of claim 2 and is incorporated herein).
In regard to claim 11, the combination of Mehring, Huang, and Dasari teaches wherein the dynamically identifying further identifying one or more of a type of material of the object, a vehicle identifier of a current transport, a party identifier, and an order identifier  (see Mehring ¶ [0031], ¶ [0045], ¶ [0073], ¶ [0086], ¶ [0108] as described for the rejection of claim 3 and is incorporated herein).
In regard to claim 12, the combination of Mehring, Huang, and Dasari teaches wherein correlating comprises correlating the received sensor data and the business data from the data store (see Huang ¶ [0019], ¶ ¶ [0021-0022] as described for the rejection of claim 1 and is incorporated herein) based on one or more of time and location (see Huang ¶ [0022]Place of purchase as denoted above) within the received sensor data and the business data (e.g. searching the database)(see Huang ¶  ¶ [0024] Fig. 5 as described for the rejection of claim 4 and is incorporated herein).
The motivation to combine the references is described for the rejection of claim 4 and is incorporated herein.
In regard to claim 13, the combination of Mehring, Huang, and Dasari teaches wherein the dynamically identifying comprises dynamically identifying a change in possession of the object from one party to another party in the multi-party transactional process  (see Mehring ¶ [0062] as described for the rejection of claim 5 and is incorporated herein) based on the received sensor data and the correlated business data of the party obtained from the data store (see Huang ¶ [0035] as described for the rejection of claim 5 and is incorporated herein)
The motivation to combine the references is described for the rejection of claim 5 and is incorporated herein.
In regard to claim 14, the combination of Mehring, Huang, and Dasari teaches wherein the object comprises a temperature-controlled object, the sensor data comprise temperature data, and the dynamically identifying comprises determining whether a current temperature at the current position of the object satisfies a predetermined temperature constraint   (see Mehring ¶ [0048] as described for the rejection of claim 6 and is incorporated herein) based on the received sensor data and the correlated business data of the party obtained from the data store (see Huang ¶ [0035] as described for the rejection of claim 6 and is incorporated herein).
The motivation to combine the references is described for the rejection of claim 5 and is incorporated herein.
In regard to claim 15, the combination of Mehring, Huang, and Dasari teaches determining that the dynamically identified context of the object violates a pre- established constraint of the multi-party transactional process (see Mehring ¶¶ [0071-0072] as described for the rejection of claim 7 and is incorporated herein); and
transmitting an alert to one or more parties of the multi-party transactional process indicating that the pre-established constraint has been violated  (see Mehring ¶ [0039], ¶ [0053] as described for the rejection of claim 7 and is incorporated herein).
In regard to claim 17, Mehring teaches a non-transitory computer-readable medium storing instructions which when executed by a processor cause a computer to perform (see ¶¶ [0006-0007] “ . . . A computer-implemented method, according to one embodiment, includes receiving, over a network, one or more sensor-recorded data elements related to information selected from the group consisting of: product identification, condition associated with a consumer product at a particular time and/or place, location associated with the consumer product at the particular time and/or place, and current state associated with a consumer product at a particular time and/or place. The received data elements are used to create or update an entry for the payload of a transaction in a blockchain. The entry is sent for recording as a transaction in a specified blockchain ledger.  A computer program product according to one embodiment includes a computer readable storage medium having instructions stored thereon, which when executed by a computer, cause the computer to perform the foregoing method  . . .”) :
receiving sensor data  (see ¶ [0030] as described for the rejection of claim 1 and is incorporated herein) comprising time-series measurements captured (see ¶ [0031] as described for the rejection of claim 1 and is incorporated herein) of an object (e.g. product) (see ¶ [0032] as described for the rejection of claim 1 and is incorporated herein) that is in a multi-party transactional process (see ¶ [0017] ] as described for the rejection of claim 1 and is incorporated herein); dynamically identifying (see  ¶ ¶ [0020-0021] as described for the rejection of claim 1 and is incorporated herein) a party of the multi-party transactional process (see  ¶ [0045] as described for the rejection of claim 1 and is incorporated herein);
generating a data block comprising the time-series measurements (see ¶ [0046] as described for the rejection of claim 1 and is incorporated herein) of the object (see ¶ [0019] as described for the rejection of claim 1 and is incorporated herein); and 
store the data block within a blockchain on a distributed ledger  (see ¶ [0018] as described for the rejection of claim 1 and is incorporated herein).
Mehring fails to explicitly teach correlating the received sensor data with business data from a data store based on a common attribute between the received sensor data and the business data; that is in possession of the object based on the received sensor data and the correlated business data; paired with an identifier of the party that is in possession of the object.  However Huang teaches correlating the received sensor data with business data from a data store based on a common attribute (e.g. factors affecting a particular event)  between the received sensor data and the business data (see ¶ [0019] as described for the rejection of claim 1 and is incorporated herein) based on the received sensor data and the correlated business data (see ¶ ¶ [0021-0022] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Huang with Mehring is described for the rejection of claim 1 and is incorporated herein.
The combination of Mehring and Huang fails to explicitly teach that is in possession of the object and paired with an identifier of the party that is in possession of the object.  However Dasari teaches that is in possession of the object (see ¶ [0069] as described for the rejection of claim 1 and is incorporated herein) and paired with an identifier of the party that is in possession of the object (see ¶ [0019] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Dasari with the combination of Mehring and Huang is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 18, the combination of Mehring, Huang, and Dasari teaches wherein the receiving the sensor data comprises receiving one or more of temperature, vibration, pressure, and geo- location measurements captured of the object at the current position within the multi-party transactional process  (see Mehring ¶  ¶ [0023 - 0024], ¶ [0027] as described for the rejection of claim 2 and is incorporated herein).
In regard to claim 19, the combination of Mehring, Huang, and Dasari teaches wherein the dynamically identifying further identifying one or more of a type of material of the object, a vehicle identifier of a current transport, a party identifier, and an order identifier  (see Mehring ¶ [0031], ¶ [0045], ¶ [0073], ¶ [0086], ¶ [0108] as described for the rejection of claim 3 and is incorporated herein).
In regard to claim 20, the combination of Mehring, Huang, and Dasari teaches wherein the correlating comprises correlating the received sensor data and the business data from the data store (see Huang ¶ [0019], ¶ ¶ [0021-0022] as described for the rejection of claim 1 and is incorporated herein) based on one or more of time and location (see Huang ¶ [0022]Place of purchase as denoted above) within the received sensor data and the business data (e.g. searching the database)(see Huang ¶  ¶ [0024] Fig. 5 as described for the rejection of claim 4 and is incorporated herein).
The motivation to combine the references is described for the rejection of claim 4 and is incorporated herein.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mehring et al. (U.S. 2018/0336515 A1; herein referred to as Mehring) in view of Huang et al. (U.S. 2017/0083583 A1; herein referred to as Huang) in further view of Dasari et al. (U.S. 2020/0051011 A1; herein referred to as Dasari) as applied to claims 1 – 7, 9 – 15, and 17 – 20 in further view of Mercuri et al. (U.S. 2019/0013948 A1; herein referred to as Mercuri).
In regard to claim 8, the combination of Mehring, Huang, and Dasari fails to explicitly teach wherein the processor is further configured to store information about the violation of the pre-established constraint within the data block in the blockchain on the distributed ledger.  However Mercuri teaches wherein the processor is further configured to store information about the violation of the pre-established constraint within the data block in the blockchain on the distributed ledger (see ¶ [0089] “ . . . The system 100 may provide an interface between the event stack 104 and the blockchain object 108 based on the context schema 196. For example, the system 100 may use the event stack 104 to receive an event that may affect the blockchain object 108 after it is deployed on the blockchain 120. The event may be received from the user interface 142, IoT gateway 102, other applications/systems 107, blockchain oracle 146, blockchain monitor 122, blockchain service 188, etc. For example, the event may be a commodity price, an interest rate, a participant interaction with the blockchain object 108, etc. that affects the blockchain object 108. The system 100 may use the configuration file 198, which stores parameters types and constraints for the blockchain object 108, to determine whether the event may affect the blockchain object 108 and updates the blockchain object 108 accordingly. Also, the system 100 may use the input service 115 to determine whether an event received from the blockchain 120 through the blockchain monitor 112 invokes a change in the state of the blockchain object 108. For example, the blockchain object 108 may change its state based on an interaction from a participant external to the system 100 on a node of the peer-to-peer network participating in the blockchain 120. Also, the blockchain object 108 may deploy a message to a new block on the blockchain 120 to receive an additional parameter. For example, the system 100 may deploy an object on the blockchain 120 with an address linked to the blockchain identity of a participant. The blockchain object 108 may deploy a new blockchain object addressed to the blockchain object linked to the blockchain identity of the participant to request a parameter form the system 100. For example, in the event of a conditional offer from a buyer, the blockchain object 108 may request an additional parameter such as an acceptance or rejection of the conditional offer. In another example, an exception due to the parameters exceeding a threshold may request an additional parameter from the system 100. The system 100 may monitor the plurality of events in the new block of the blockchain 120 to identify an event associated with the blockchain object 108 or a participant in the system 100 and place the event on the event stack 104. . .”).
It would  have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method  that interfaces with a blockchain and Internet of Things systems to store data and interact with blocks on the blockchain, where the interactions include recording events that represent exceptions to a condition of the transaction represented in the blockchain, as taught by Mercuri, into a system and method for process and condition monitoring, and to the recording and validation of the results of such monitoring using a blockchain for multi-party transactions, where the data is collected from sensors and correlated with other features such as business data and processed into the blockchain, so that it can be used for generating a supply chain forecasting system with blockchain controls where the system includes a central computing system communicating with a third party computing system so that the central computing system and third party computing system can initiate, adjust, and fulfill smart contracts associated with the delivery of physical objects using blockchain control, as taught by the combination of Mehring, Huang, and Dasari.  Such incorporation enables the data collected to track possession of the object in the blockchain.
In regard to claim 16, the combination of Mehring, Huang, and Dasari fails to explicitly teach further comprising storing information about the violation of the pre-established constraint within the data block in the blockchain on the distributed ledger.  However Mercuri teaches further comprising storing information about the violation of the pre-established constraint within the data block in the blockchain on the distributed ledger (see ¶ [0089] as described for the rejection of claim 8 and is incorporated herein).
The motivation to combine Mercuri with the combination of Mehring, Huang, and Dasari is described for the rejection of claim 8 and is incorporated herein. 
  Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/               Examiner, Art Unit 2444